 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS MICHAEL ORTIZ,                              No. 2:18-CV-2859-TLN-DMC-P
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    BUTTE COUNTY CORRECTIONS, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s motions for injunctive relief (Docs. 7

19   and 11).

20                   In this action, plaintiff complains of constitutionally inadequate medical treatment

21   by county jail officials. See Doc. 1. In his motions seeking preliminary injunctive relief, plaintiff

22   appears to allege various defects relating to his underlying criminal conviction. See Docs .7 and

23   11.

24                   The legal principles applicable to requests for injunctive relief, such as a

25   temporary restraining order or preliminary injunction, are well established. To prevail, the

26   moving party must show that irreparable injury is likely in the absence of an injunction. See

27   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

28   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser
                                                         1
 1   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

 2   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

 3   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

 4   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an

 5   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 6   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 7   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 8   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969).

 9                   The court finds injunctive relief is inappropriate. First, plaintiff cannot establish

10   any connection between the merits of the issues raised in this action and the issues raised in his

11   motions for preliminary court intervention. Indeed, he cannot because the merits are completely

12   unrelated. Second, plaintiff has not suggested any irreparable injury that cannot be adequately

13   addressed on application for state or federal habeas corpus relief. Finally, the court does not have

14   jurisdiction in this action over any of the individuals allegedly responsible for defects in

15   plaintiff’s criminal trial.

16                   Based on the foregoing, the undersigned recommends that plaintiff’s motions for

17   injunctive relief (Docs. 7 and 11) be denied.

18                   These findings and recommendations are submitted to the United States District

19   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20   after being served with these findings and recommendations, any party may file written objections
21   with the court. Responses to objections shall be filed within 14 days after service of objections.

22   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

23   Ylst, 951 F.2d 1153 (9th Cir. 1991).

24

25   Dated: March 26, 2019
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         2
